Citation Nr: 0907069	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.   


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had recognized guerrilla service from March to 
November 1945.

In December 2000, the Veteran filed an original claim for 
entitlement to service connection for a right shoulder 
disorder.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, denied 
the claim by its rating decision of March 2002 and continued 
and confirmed such denial by further rating action in 
September 2002.  An appeal to the Board of Veterans' Appeals 
(Board) followed, and a Veterans Law Judge of the Board, 
other than the undersigned, denied the underlying claim by a 
decision entered in November 2004.

In May 2005, the Veteran submitted a claim to reopen for 
service connection for a right shoulder disorder.  Such claim 
was initially denied by RO action in August 2005 on the basis 
that new and material evidence had not been presented to 
reopen the previously denied claim.  The Veteran appealed and 
he was then furnished a statement of the case in February 
2006, followed by his timely perfection of such appeal as to 
his claim to reopen.  In connection with this latter appeal, 
the Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in May 2007, a transcript of 
which is of record.  Additional documentary evidence was 
submitted to the Board on the date of that hearing and was 
accompanied by the Veteran's written waiver of initial RO 
review of such evidence.

The Board was advised by the VA's General Counsel in July 
2006 that the Board's decision of November 2004 decision, 
denying service connection for a right shoulder disorder, had 
been the subject of an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In addition, it was 
learned that the parties to the appeal had jointly moved the 
Court to vacate and remand the matter to the Board for 
further consideration and that the Court by its order of June 
2006 had granted the parties' motion.

In an August 2007 decision, the Board remanded this case for 
additional development.  The Board stated that in light of 
the procedural history of the case on appeal, there was no 
claim to reopen for consideration by the Board.  Rather, the 
one and only issue for appellate consideration was the 
Veteran's original claim for service connection for a right 
shoulder disorder, as received by VA in December 2000.  

The purposes of the August 2007 Board remand decision have 
been met and the case is ready for appellate consideration.  


FINDING OF FACT

1.  It is at least as likely as not that the Veteran 
sustained an in-service right shoulder injury while engaged 
in combat with the enemy.  

2.  The Veteran's current right shoulder disorder, diagnosed 
as right rotator cuff tendonitis with advanced degenerative 
joint disease of the acromioclavicular (AC) joint, is 
causally linked to his in-service right shoulder injury.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, a right 
shoulder disability, diagnosed as rotator cuff tendonitis 
with advanced degenerative joint disease of the AC joint, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (2008).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection 
for a right shoulder disorder, currently diagnosed as right 
rotator cuff tendonitis with advanced degenerative joint 
disease of the AC joint.  Therefore, no further development 
is needed with regard to this issue.


II.  Factual Background

The Veteran had recognized guerrilla service from March to 
November 1945.

The Veteran's service treatment records consist of clinical 
records, dated in July 1945, an Affidavit for Philippine Army 
Personnel, dated in November 1945, and a separation 
examination report, dated in November 1945.  The clinical 
records reflect that in July 1945, the Veteran was diagnosed 
with gastroenteritis.  In the November 1945 Affidavit, it was 
noted that the Veteran had no wounds or illnesses incurred 
during service.  In the November 1945 separation examination 
report, the examiner indicated that the Veteran did not have 
any musculo-skeleton defects.  

In December 2000, the Veteran filed a claim of entitlement to 
service connection for a right shoulder disorder.  He stated 
that in July 1945, while pitching water for cooking from a 
stream, he stumbled from a rice paddy dike with a can full of 
water and dislocated his right shoulder.  The Veteran 
indicated that first aid was performed by a civilian nurse.  

In May 2002, the Veteran submitted a statement from Mr. 
P.A.G. in support of his contentions.  In the statement, Mr. 
G. indicated that he had served with the Veteran during World 
War II.  According to Mr. G., the Veteran dislocated his 
right shoulder when he was detailed to pitch water in their 
post.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
April 2002, the Veteran stated that he had sustained a right 
shoulder injury during World War II "while confronting the 
enemy."  According to the Veteran, he fell from a dike and 
broke his right shoulder.  He noted that at present, he 
continued to experience pain in his right shoulder.  

Private medical records, dated from April to July 2002, show 
that in April 2002, the Veteran was treated for complaints of 
right shoulder pain.  It was reported that the initial injury 
of a "dislocation" occurred in 1945.  X-rays were taken of 
the Veteran's right shoulder and were interpreted as showing 
advanced degenerative joint disease in the AC joint.  
Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with 
rotator cuff tendonitis and advanced degenerative joint 
disease of the AC joint.  

In May 2004, a hearing was conducted at the RO.  At that 
time, the Veteran indicated that in May 1945, during his 
service in the Guerrilla Unit of the Philippine Army, he 
dislocated his right shoulder when he fell off a rice paddy 
dike while pitching water.  The Veteran stated that after his 
injury, he developed chronic pain in his right shoulder.  

Outpatient treatment records from the Veterans Memorial 
Medical Center reflect that in March 2006, the Veteran was 
diagnosed with bicipital tendinitis, osteoarthritis of the 
right shoulder.  It was reported that x-rays of the Veteran's 
right shoulder showed minimal osteoarthritis of the right 
shoulder.  The Veteran was advised to undergo physical 
therapy.  

In May 2007, while sitting at the RO in Manila, the Republic 
of the Philippines, the Veteran testified at a 
videoconference hearing before the undersigned.  At that 
time, he reiterated his contention that in 1945, while 
pitching water, he stumbled with a can full of water and 
dislocated his right shoulder.  The Veteran noted that 
following the injury, he developed chronic pain in his right 
shoulder.     

The Board's August 2007 remand directed the RO to enter a 
formal determination as to whether the Veteran engaged in 
combat with the enemy and, if so, whether he sustained a 
right shoulder injury during that time.  The RO prepared a 
Memorandum for the claims file in February 2008.  In the 
Memorandum, the RO determined that the Veteran served with 
the Recognized Guerrillas from March 1945 to November 1945.  
The Veteran's PA AGO Form 23, Affidavit for Philippine Army 
Personnel, showed that he participated in the liberation and 
mopping operations in the Mountain Province.  In that same 
affidavit, the Veteran attested that he did not suffer any 
wounds or illnesses while he was in active duty.  According 
to the RO, there was also nothing in the Veteran's service 
treatment records to show that he was treated for a shoulder 
injury during military service.  His only treatment during 
military service referred to gastroenteritis.  During his 
discharge examination, his musculoskeletal system was normal.  
The RO further reported that the Veteran's statements as to 
the incurrence of the claimed right shoulder injury were 
contradictory.  In November 2000, he stated that he had 
injured his shoulder while pitching water for cooking.  The 
RO indicated that they had an affidavit on file from Mr. P.G. 
in support of the Veteran's contention, stating that the 
Veteran hurt his shoulder when he stumbled in the rice paddy 
dike while he was detailed to fetch water in his post.  
However, the RO noted that in a later statement, the Veteran 
indicated that the injury was sustained when he fell in the 
dike while confronting the enemy.  The RO then concluded that 
the Veteran did indeed engage in combat as evidenced by his 
PA AGO Form 23.  However, the RO also determined that there 
was no evidence that the Veteran sustained a right shoulder 
injury as a result of combat.      

In March 2008, the Veteran underwent a VA examination which 
was conducted by J.R.L., M.D.  Dr. L. stated that he had 
reviewed the Veteran's claims file, including the medical 
records.  Dr. L. indicated that according to the Veteran, he 
had discomfort in his right shoulder.  During World War II, 
while carrying a pail of water on his right shoulder, the 
Veteran stumbled and fell as he tried to seek cover during an 
enemy attack.  In the process, he allegedly had dislocation 
of his right shoulder which felt numb with limitation of 
motion because of pain.  The dislocation was reduced by a 
nurse.  Since the injury, the Veteran had experienced "on 
and off" recurrence of pain in the right shoulder.  He had 
soreness, numbness, and discomfort on the right shoulder.  In 
2006, the Veteran underwent physical therapy for tendinitis 
of the right shoulder.  Following the physical examination, 
Dr. L. diagnosed the Veteran with right shoulder strain.  He 
noted that x-rays studies of the Veteran's right shoulder 
were normal.  

Following the March 2008 examination, Dr. L. concluded that 
the Veteran's right shoulder strain was at least as likely as 
not caused by or a result of the reported injury of his right 
shoulder occurring in or about May 1945.  According to Dr. 
L., the Veteran developed the symptom as a result of an 
injury to his right shoulder in May 1945 and since then, the 
symptom was recurrent.  The present physical examination 
showed mild limitation of motion with pain on certain types 
of motion on the right shoulder, but not on the left 
shoulder.  

In September 2008, the RO requested that Dr. L. provide an 
addendum to his opinion.  The RO specifically requested that 
Dr. L. review the February 2008 Memorandum in which the RO 
concluded that there was no evidence that the Veteran 
sustained a right shoulder injury as a result of combat.    

In October 2008, Dr. L., the examiner from the Veteran's 
March 2008 VA examination, provided an addendum to the March 
2008 VA examination report.  In the addendum, Dr. L. stated 
that after considering the February 2008 Memorandum, it was 
his opinion that it was less likely as not that the Veteran's 
present shoulder condition started on or was related to the 
May 1945 incident.  According to Dr. L., the absence of 
record for treatment for shoulder injury during military 
service and the normal examination during the Veteran's 
discharge examination clearly supported his opinion.  In 
addition, Dr. L. noted that the Veteran's affidavit stating 
that he did not suffer any wounds or illnesses during active 
service was highly reliable since he was still young during 
the time that affidavit was made and his memory of events 
that transpired during the war was still very clear in his 
mind compared to his later statements.   

III.  Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

The United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).
IV.  Analysis

In this case, the Veteran contends that in 1945 while serving 
as a guerrilla, he sustained a right shoulder injury when he 
fell from a rice paddy dike while pitching water from a 
stream.  He maintains that after he injured his right 
shoulder, he developed chronic right shoulder pain.  
According to the Veteran, his currently diagnosed right 
rotator cuff tendonitis, with advanced degenerative joint 
disease of the AC joint, is related to his in-service right 
shoulder injury.  

The first question for the Board to address is whether the 
Veteran sustained a right shoulder injury during service.  
The Board recognizes that the Veteran's service treatment 
records are negative for any complaints or findings of a 
right shoulder injury or disability.  Specifically, in the 
November 1945 Affidavit for Philippine Army Personnel, it was 
noted that the Veteran had no wounds or illnesses incurred 
during service.  In addition, in the November 1945 separation 
examination report, the examiner indicated that the Veteran 
did not have any musculo-skeleton defects.  However, the 
Board observes that the evidence of record shows that the 
Veteran engaged in combat.  As stated above, under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  In the February 
2008 Memorandum, the RO concluded that although the Veteran 
engaged in combat, there was no evidence showing that he 
sustained a right shoulder injury as a result of combat.  In 
support of their conclusion, the RO noted that the Veteran's 
statements regarding the incurrence of the claimed right 
shoulder injury were contradictory.  On the one hand, the 
Veteran reported that he had injured his right shoulder while 
pitching water for cooking.  On the other hand, he stated 
that he had injured his shoulder while confronting the enemy.  
Thus, the RO concluded that there was no evidence showing 
that the Veteran had injured his right shoulder during 
combat. 

The Board has reviewed the Veteran's statements concerning 
his in-service right shoulder injury and has found that his 
statements have not been contradictory.  The Veteran has 
continually alleged that in 1945, he injured his right 
shoulder when he fell while pitching water.  In addition, 
while he has maintained that he was a combat Veteran, he has 
never specifically alleged that his right shoulder injury 
occurred during combat.  As noted by his attorney-
representative, the Veteran has alleged that his injury took 
place while he confronted and was "in the presence" of the 
enemy, but not while he "engaged in the act of confronting 
the enemy."  In the Veteran's substantive appeal, dated in 
March 2006, he noted that his guerrilla unit was always on 
the move and that there were no professional medical services 
available to keep medical records.  While not specifically 
alleged by the Veteran, the Board finds that it is at least 
as likely as not that the alleged injury did occur during 
combat, within the meaning of 38 U.S.C.A. § 1154(b).  The 
Veteran's allegation of injuring his right shoulder is 
consistent with the circumstances of his service.  With 
application of the doctrine of reasonable doubt found in 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board finds 
that the in-service right shoulder injury as described by the 
Veteran is not in dispute.  Id.

The next question for the Board to address is whether there 
is competent medical evidence to link the Veteran's current 
right shoulder disorder, diagnosed as right rotator cuff 
tendonitis with advanced degenerative joint disease of the AC 
joint, to his in-service right shoulder injury.  In this 
regard, the Board observes that the only competent evidence 
that addresses the aforementioned pertinent question is an 
examination report and addendum from a VA physician.  In a 
March 2008 VA examination report, Dr. L. opined that the 
Veteran's right shoulder strain was at least as likely as not 
caused by or a result of the reported in-service injury of 
his right shoulder.  It is apparent in reviewing this opinion 
that the physician found that the veteran's history of right 
shoulder symptoms was consistent with the type of injury he 
sustained (dislocation of the shoulder) while on active duty.

The Board recognizes that Dr. L. provided an addendum to the 
March 2008 VA examination report in which he provided an 
opinion which opposed the contended causal relationship.  
However, Dr. L.'s opinion in the addendum was predicated on 
the conclusion that the Veteran did not injure his right 
shoulder during service.  Given that the Board has accepted 
the Veteran's allegation of an in-service right shoulder 
injury, Dr. L.'s opinion in the October 2008 addendum does 
not negate his initial favorable opinion.  As the latter 
opinion is based, in part, upon an inaccurate factual 
background, it is of minimal probative value and weighs less 
that the VA physician's March 2008 opinion.  

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, the opinion from Dr. L., the 
examiner from the Veteran's March 2008 VA examination 
supports, rather than opposes the Veteran's contentions.  
Under these circumstances, the Board finds that the Veteran's 
current right shoulder disorder, diagnosed as right rotator 
cuff tendonitis with advanced degenerative joint disease of 
the AC joint, is related to his period of service, 
specifically to his in-service right shoulder injury.  
Accordingly, service connection for a right shoulder 
disorder, currently diagnosed as right rotator cuff 
tendonitis with advanced degenerative joint disease of the 
acromioclavicular joint, is warranted.    


ORDER

Entitlement to a right shoulder disorder, currently diagnosed 
as right rotator cuff tendonitis with advanced degenerative 
joint disease of the acromioclavicular joint, is granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


